WILLIAMS, Judge.
Defendant Charles Risen was convicted of second degree murder in violation of La.R.S. 14:30.1. He appeals his conviction, requesting that we review the record for errors patent.
Defendant was charged with fatally shooting Robert Lashley on May 28, 1983. Defendant was identified by means of a photographic line-up approximately one month later by a witness to the shooting. A warrant was issued for defendant’s arrest, which was effected when he was stopped subsequently on a traffic violation.
At trial, the victim’s brother testified that on the day of the murder, defendant, armed with a gun, had been searching for Lashley in order to kill him. The witness who identified defendant testified that at the scene of the crime, he heard a shot, saw Lashley fall, and then saw defendant put his hand in his shirt and run away. Defendant testified that he had not shot the victim, and furthermore, that at the time of the crime he was unable to walk because of problems resulting from injecting drugs into his feet, and from a previous gunshot wound. Both defendant’s brother and his brother’s wife testified that defendant lived with them at the time of the shooting and his leg did bother him at times. Neither could remember, however, where defendant was at the time of the shooting.
We have reviewed the evidence presented at trial in the light most favorable to the prosecution and have found that any rational trier of fact could have found defendant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). We have also reviewed the record for errors patent and have found none.
For the foregoing reasons, defendant’s conviction and sentence are AFFIRMED.
AFFIRMED.